Case: 13-50694      Document: 00512724535         Page: 1    Date Filed: 08/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                             United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                              August 6, 2014
                                    No. 13-50694                              Lyle W. Cayce
                                  Summary Calendar                                 Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUIS ENRIQUE MORALES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-148-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Luis Enrique Morales challenges the upward variance sentence of 24
months, imposed following his guilty plea conviction for illegal reentry into the
United States following deportation. Morales contends that his sentence is
unreasonable because it is greater than necessary to achieve the sentencing
goals of 18 U.S.C. § 3553(a), because the district court gave too much weight to
his prior criminal convictions, and because the district court failed to give


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50694     Document: 00512724535      Page: 2   Date Filed: 08/06/2014


                                  No. 13-50694

sufficient weight to the mitigating facts.       Morales argues that his prior
convictions were 15-20 years old, that he had changed in the intervening years,
that his recent offenses were only illegal reentry offenses, and that he had
returned to the United States only to support his family.
        Morales has not shown that his sentence “unreasonably fails to reflect
the statutory sentencing factors” set forth in § 3553(a). See United States v.
Smith, 440 F.3d 704, 708 (5th Cir. 2006). Rather, the record shows that the
district court properly considered the advisory guidelines range, the § 3553(a)
factors, and the arguments of counsel. The district court considered Morales’s
several prior convictions, his repeated illegal reentry offenses, and the speed
with which he had returned to the United States after deportation. The district
court    concluded   that   the   sentence   reflected   Morales’s   history   and
characteristics, the need to promote respect for the law, the need to protect the
public, and the need to deter future crimes.         See § 3553(a).     Morales’s
disagreement with the district court’s weighing of the § 3553(a) factors is
insufficient to show an abuse of discretion.       See United States v. Lopez-
Velasquez, 526 F.3d 804, 807 (5th Cir. 2008). Although the sentence is 12
months above the top of the advisory guidelines sentencing range, we have
upheld variances of a greater magnitude. See United States v. Rhine, 637 F.3d
525, 526-27, 529-30 (5th Cir. 2011); Lopez-Velasquez, 526 F.3d at 805, 805-08.
Morales’s 24-month sentence is substantively reasonable under the totality of
these circumstances. See United States v. Brantley, 537 F.3d 347, 348-49 (5th
Cir. 2008).
        The judgment of the district court is AFFIRMED.




                                        2